         Case: 3:20-cv-00867-wmc Document #: 8 Filed: 08/19/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMES SCHENK,

          Plaintiff,                                          OPINION & ORDER
    v.
                                                            Case No. 20-cv-867-wmc
 WISCONSIN DEPT OF ADULT
 INSTITUTIONS and
 JUNEAU COUNTY JAIL,

          Defendants.


         Pro se plaintiff James Schenk brings this action under 42 U.S.C. § 1983 against two

defendants, the Wisconsin Department of Adult Institutions (“DAI”) and Juneau County

Jail. Schenk claims that his dental health care needs were ignored, and he was forced to

pay for dental work when he was being held at the Juneau County Jail and Dodge

Correctional Institution (“Dodge”) in 2018 and 2019. The complaint is now before the

court for screening pursuant to 28 U.S.C. § 1915A. After review, the court concludes that

plaintiff’s complaint is subject to dismissal because he has not identified a proper defendant

for suit under § 1983, and his allegations are vague and contain too few details to infer

that any state officials violated his constitutional rights. However, the court will give

plaintiff an opportunity to file an amended complaint that identifies a proper defendant

and provides further details about the nature of his condition and his efforts to obtain

dental care.
        Case: 3:20-cv-00867-wmc Document #: 8 Filed: 08/19/21 Page 2 of 5




                                 ALLEGATIONS OF FACT1

       Schenk includes very few allegations in his complaint. It appears that at least

between 2018 and 2019, Schenk was incarcerated by the Wisconsin Department of

Corrections, and was held for some of that time at the Juneau County Jail. During that

time, he suffered from numerous dental needs, but there were no dental services on site.

He further alleges that when he eventually obtained dental care, he was forced to pay for

his dental care with his private health insurance and out of pocket. Moreover, Schenk

states that he “sat in pain bleeding for 3-4 month” before he received dental care, and that

he had to take ibuprofen and Tylenol for eight months daily.




                                          OPINION

       Since plaintiff alleges that he was a state inmate throughout the relevant time

period, the court infers that his claims are governed by the Eighth Amendment’s

prohibition on cruel and unusual punishment. A prison official may violate the Eighth

Amendment if the official is “deliberately indifferent” to a “serious medical need.” Estelle

v. Gamble, 429 U.S. 97, 104-05 (1976). “Serious medical needs” include (1) conditions

that are life-threatening or that carry risk of permanent serious impairment if left

untreated, (2) withholding of medical care that results in needless pain and suffering, or

(3) conditions that have been “diagnosed by a physician as mandating treatment.”

Gutierrez v. Peters, 111 F.3d 1364, 1371 (7th Cir. 1997). “Deliberate indifference” means


1
  Courts must read allegations in pro se complaints generously, resolving ambiguities and drawing
reasonable inferences in plaintiff’s favor. Haines v. Kerner, 404 U.S. 519, 521 (1972). The court
assumes the facts above based on the allegations made in plaintiff’s complaint.

                                               2
       Case: 3:20-cv-00867-wmc Document #: 8 Filed: 08/19/21 Page 3 of 5




that the officials are aware that the prisoner needs medical treatment, but are disregarding

the risk by consciously failing to take reasonable measures. Forbes v. Edgar, 112 F.3d 262,

266 (7th Cir. 1997). Yet plaintiff may not proceed at this time, for two reasons.

       First, plaintiff has not identified a proper defendant to sue under § 1983. Neither

the jail nor the DAI are persons subject to suit under § 1983. See Will v. Mich. Dep’t of

State Police, 491 U.S. 58, 65-71 (1989) (states and stage agencies are not “persons” who

may be sued for constitutional violations under § 1983); Smith v. Knox Cty. Jail, 666 F.3d

1037, 1040 (7th Cir. 2012) (jail cannot be sued under § 1983 because it cannot accept

service of the complaint).

       Second, plaintiff’s allegations fail to meet the minimal pleading requirements of

Federal Rule of Civil Procedure 8. Rule 8(a) requires a “‘short and plain statement of the

claim’ sufficient to notify the defendants of the allegations against them and enable them

to file an answer.” Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006). Important here,

to demonstrate liability under § 1983, a plaintiff must allege sufficient facts showing that

an individual personally caused or participated in a constitutional deprivation. See Minix

v. Canarecci, 597 F.3d 824, 833-34 (7th Cir. 2010) (“individual liability under § 1983

requires personal involvement in the alleged constitutional violation”) (citation omitted).

       Given the standard set forth above, and the fact that liability under § 1983 requires

personal involvement in the alleged constitutional violation, Schenk’s allegations do not

provide any information that would permit the court to determine whether he may proceed

against any jail or prison employee personally. Although Schenk does not need to provide

significant details about the interactions he had with the individual jail or institution


                                             3
        Case: 3:20-cv-00867-wmc Document #: 8 Filed: 08/19/21 Page 4 of 5




employees from whom he sought treatment or pain relief, he needs to provide the basics:

whether the individuals against whom he wishes to proceed knew about his need for care

and when, and how each of them responded. Schenk’s current complaint fails to do this.

       The court will give Schenk a brief window of time, until September 8, 2021, to

submit a proposed amended complaint that identifies a proper defendant and provides

more details about the claims he wishes to pursue. Schenk should draft his amended

complaint as if he were telling a story to someone who knows nothing about the events at

hand, focusing on providing a timeline of the materials events. He should be sure to

identify the specific defendants who are being sued, and the specific actions taken by each

defendant that plaintiff believes violated his rights and when those events took place.

Moreover, to the extent that the absence of dental treatment at the Juneau County Jail was

the product of an official policy of Juneau County, it is possible that plaintiff could include

Juneau County as a defendant to pursue a claim under Monell v. Department of Social Services,

436 U.S. 658 (1978). Plaintiff should be aware that to state such a claim, he must allege

in good faith that his constitutional violation was “caused by: (1) an official policy adopted

and promulgated by [the county’s] officers; (2) a governmental practice or custom that,

although not officially authorized, is widespread and well settled; or (3) an official with

final policy-making authority.” Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th

Cir. 2010). Also, a custom cannot be established through a single incident. See Palmer v.

Marion Cty, 327 F.3d 588 (7th Cir. 2003). After the court receives Schenk’s proposed

amended complaint in this lawsuit, the court will screen his amended complaint and

determine whether this case may proceed further.


                                              4
Case: 3:20-cv-00867-wmc Document #: 8 Filed: 08/19/21 Page 5 of 5




                                  ORDER

IT IS ORDERED that:

1. Plaintiff James Schenk’s complaint is DISMISSED without prejudice for failure
   to satisfy the requirements of Federal Rule of Civil Procedure 8.

2. Plaintiff has until September 8, 2021, to file an amended complaint that
   corrects the deficiencies described above. Plaintiff’s failure to file an amended
   complaint by that deadline will cause this court to dismiss his claims with
   prejudice for failure to prosecute, pursuant to Federal Rule of Civil Procedure
   41(b).

Entered this 18th day of August, 2021.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                     5
